DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 24 February 2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 22. (Currently Amended) A method for estimating an exposure parameter value for imaging an object with an imaging device comprising a plurality of solid state light sources arranged into at least one first group and at least one second group, the first and second light source groups emitting light within wavelength bands wherein the total coverage of all wavelength bands of the first light source group is at least as wide or wider as any wavelength band of the second light source group, an image sensor having digital sensor values adopting a level of saturation, an image processor receiving the digital sensor values and carrying out the method; the method comprising the steps of: 

the image sensor capturing an image of the object, and 
mapping the image onto the digital sensor values, 
and the image processor estimating a second exposure parameter value for the at least one second light source group from the digital sensor values, 
and extracting at least one measured percentile value of the digital sensor values for a target saturation level, 
and estimating the second exposure parameter value as a function of the first exposure parameter value, a constant, 
device calibration data, 
a target level of saturation of the image sensor, 
a first black level, 
the at least one measured percentile value for the target saturation level of the digital sensor values of [[that]] at least one first light source group, 
and a second black level, 
wherein the device calibration data comprises the relationship between the digital sensor values and a sensor exposure parameter value for a reference object.

Claim 39. (Currently Amended) A controller for estimating an exposure parameter value for imaging an object with an imaging device, said imaging device comprising: 
a plurality of solid state light sources arranged into at least one first group and at least one second group, the first and second light source groups emitting light within wavelength bands 
an image sensor having digital sensor values adopting a level of saturation, 
the controller comprising: an image processor receiving the digital sensor values and being adapted to carry out the steps of: 
imaging the object with the at least one first light source group with a first exposure parameter value,
the image sensor capturing an image of the object, and
mapping the image onto the digital sensor values,
and the image processor estimating a second exposure parameter value for the at least one second light source group from the digital sensor values,
and extracting at least one measured percentile value of the digital sensor values for a target saturation level,
and estimating the second exposure parameter value as a function of the first exposure parameter value, a constant,
device calibration data,
a target level of saturation of the image sensor,
a first black level,
the at least one measured percentile value of the target saturation level of the digital sensor values of [[that]] at least one first light source group,
and a second black level,
wherein the device calibration data comprises the relationship between the digital sensor values and a sensor exposure parameter value for a reference object.

Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a method for estimating an exposure parameter value for imaging an object using a plurality of solid state light sources arranged into at least a first group and a second group, the first and second light source groups emitting light within wavelength bands wherein the total coverage of all wavelength bands of the first light source group is at least as wide or wider as any wavelength band of the second light source group, an image sensor having digital sensor values adopting a level of saturation, and an image processor to carry out the method, the method comprising the steps of extracting at least one measured percentile value of the digital sensor values for a target saturation level, and estimating a second exposure parameter value as a function of the first exposure parameter value, a constant, device calibration data, a target level of saturation of the image sensor, a first black level, the at least one measured percentile value for the target saturation level of the digital sensor values of that le at least one first light source group, and a second black value as required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696